 EVANS EXPRESS COMPANYEvans Express Company, Inc. and IntercontinentalSystems, Inc. and Local Union No. 617, a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 22-CA-6897September 30, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on April 2, 1976, and amendedon May 17, 1976, by Local Union No. 617, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Evans ExpressCompany, Inc. and Intercontinental Systems, Inc.,herein collectively called the Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 22, issued acomplaint and notice of hearing on May 20, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5), (3), and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.On August 9, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based upon Respondent's fail-ure to file an answer as required by Section 102.20 ofthe Board's Rules and Regulations, Series 8, asamended. Subsequently, on July 5, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On July 21, 1977, a response to theNotice To Show Cause was filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.Respondent's refusal to accept service of the complaint does notinvalidate service otherwise properly made and dtes not constitute good232 NLRB No. 100The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically state that, unless an answerto the complaint is filed by Respondent within 10days of service thereof, "all of the allegationscontained in the Complaint shall be deemed to beadmitted to be true and may be so found by theBoard." According to the uncontroverted allegationsof the Motion for Summary Judgment, Respondenthas failed and refused to accept service of thecomplaint which was properly served on Respondentby registered mail.' Furthermore, and as notedabove, Respondent has failed to file an answer to thecomplaint.According to the response to the Notice To ShowCause, Evans Express Company, Inc. was adjudicat-ed a bankrupt by the United States District Court forthe Southern District of New York in June 1976. Theresponse to the Notice To Show Cause was submit-ted by an attorney who represents the trustee inbankruptcy. The response claims that the trustee inbankruptcy was not made a party to any action ofthe Board, and that he has not received a copy of thecomplaint or the Motion for Summary Judgment.Furthermore, the response contends that any claimsagainst the bankrupt company must be filed with thebankruptcy court, and, as the time for filing suchclaims has long since expired, any person with aclaim must obtain an order from the court allowingthe filing of a late claim.As indicated above, Respondent refused to acceptservice of the complaint and notice of hearing. Whilenot alleged as a reason why an answer to thecomplaint was not filed, we would not, as notedabove, find this to be sufficient reason for failure tofile an answer. Furthermore, the response to theNotice To Show Cause does not deny the commis-sion of any unfair labor practices by Respondent.and, therefore, the allegations of the complaint standuncontroverted. The response claiming bankruptcydoes not explain why Respondent failed to contactcause for failure to file an answer to the complaint. Robert Brandis andJohnBrandsr, a Partnership d b la Brandis Aireraft, 195 NLRB 711 (1972)655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Office of the Board concerning theitems properly served on it and the necessity foraction on its part. We find that the response to theNotice To Show Cause does not constitute goodcause for Respondent's failure to file a timely answerwithin the meaning of Section 102.20 of the Board'sRules and Regulations.2Therefore, in accord withthe rule set forth above, the allegations of thecomplaint are deemed to be admitted and are sofound by the Board, and the General Counsel'sMotion for Summary Judgment is granted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTEvans Express Company, Inc. and IntercontinentalSystems, Inc., herein collectively referred to as theRespondent, are corporations duly organized underand existing by virtue of the laws of the State of NewYork. Evans and Intercontinental maintain theirprincipal offices and places of business in Schenecta-dy, New York, and in New York, New York,respectively, where they are engaged in the businessof providing common carrier trucking and relatedservices. To this end, Respondent maintains truckingterminals in New York and New Jersey, including aterminal in Hoboken, New Jersey.Evans and Intercontinental are, and at all timesmaterial herein have been, affiliated business enter-prises with common ownership and officers, integrat-ed operations, and common labor relations policies,and therefore constitute a single integrated businessenterprise. They shall be treated as a single employerfor the purposes of the Act.Respondent has, during the past 12 months, whichperiod is representative of its operations at all timesmaterial herein, provided common carrier truckingservices valued in excess of $50,000, of which servicesvalued in excess of $50,000 were provided andperformed outside the State of New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 617, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen and2 In this regard, see The Monroe Furniture Cornmpany, Inc., 231 NLRB 143(1977).Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The 8(a)(5) and (I) ViolationsThe following employees of the Respondentconstitute a unit appropriate for the purposes ofcollective-bargaining within the meaning of Section9(b) of the Act:All employees employed at the Respondent'sHoboken, New Jersey, terminal, including driversand warehousemen, but excluding office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.On or before 1973, a majority of the employees inthe above-described unit designated the Union astheir representative for the purposes of collectivebargaining with Respondent. At all times materialherein and continuing to date, Respondent and theUnion have been parties to a collective-bargainingagreement governing wages, hours, and other termsand conditions of employment of the bargaining unitemployees. Since on or about December 1, 1975, andcontinuing to date, Respondent has failed andrefused, and continues to fail and refuse, to bargainin good faith with the Union as the exclusivebargaining representative of the unit employees.Additionally, on or about December 5, 1975,Respondent unilaterally changed the wages, hours,and other terms and conditions of employment ofunit employees by unilaterally transferring the workthat had been performed by unit employees at theHoboken, New Jersey, terminal to other of its placesof business without notice to and without bargainingabout such transfer with the Union.Accordingly, we find that, by the aforesaid con-duct, Respondent has (1) since on or about Decem-ber 5, 1975, unilaterally changed the terms andconditions of unit employees without bargaining withthe Union; and (2) since on or about December I,1975, refused to bargain with the Union as theexclusive representative of the employees in theappropriate bargaining unit. By such actions, weconclude that Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(aX5) and (1) of the Act.B. The 8(a)(3) and (1) ViolationsOn or about December 5, 1975, Respondentdischarged the following employees employed at its656 EVANS EXPRESS COMPANYHoboken, New Jersey, terminal because said em-ployees are members of or assisted the Union orengaged in other concerted activities for the purposesof collective bargaining or for other mutual aid andprotection:Donald BanksRobert BlackGarry BoomhowerCarmen DeSommaThomas ElliassenLouis IhleKeith ManalioThomas MarninArthur SconfienzaElias WatkinsWalter WilgockiAt all times since on or about December 5, 1975,Respondent has failed and refused, and continues tofail and refuse, to reinstate the above-named employ-ees to their former positions or, if such positions nolonger exist, to substantially equivalent positions.Accordingly, we find that, by the aforesaid con-duct, Respondent has discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in the Union,and that by such conduct Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act, weshall order that Respondent cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act.Such affirmative action shall include that Respon-dent, upon request, meet and bargain with the Unionas the exclusive representative of its employees, andthat it shall cease and desist from unilaterallytransferring unit work or otherwise making unilateralchanges in its employees' terms and conditions ofemployment without consulting with the Union.Additionally, we shall order Respondent to restorethe status quo ante by reinstituting the work of its:' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1%962).Hoboken drivers and warehousemen and by offeringthe terminated bargaining unit employees reinstate-ment to the positions which they held prior to theirunlawful termination, or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges. We shall also order Respondent to makethe unlawfully discharged employees whole for anyloss of earnings they may have suffered because ofthe discrimination against them, to be computed inaccordance with the formula approved in F W.Woolworth Company, 90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).3Having found that the unfair labor practicescommitted by Respondent were of a character whichgoes to the very heart of the Act, we shall also orderRespondent to cease and desist from infringing inany other manner upon the rights of employeesguaranteed by Section 7 of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Evans Express Company, Inc. and Interconti-nental Systems, Inc., constitute a single integratedoperation which is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Local Union No. 617, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All employees employed by Respondent at itsHoboken, New Jersey, terminal, including driversand warehousemen, but excluding office clericalemployees, professional employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, the Union hasbeen the exclusive representative of all the employeesin the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By the acts described in section III, A, above,Respondent has refused to bargain collectively ingood faith with the above-named labor organizationas the exclusive bargaining representative of all theemployees in the appropriate bargaining unit de-scribed above, and thereby has engaged in unfairlabor practices in violation of Section 8(a)(5) and ( )of the Act.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By the acts described in Section III, B, above,Respondent has discriminated in regard to hire andtenure of employment of its employees, therebydiscouraging membership in or activities on behalf ofa labor organization, and thereby has engaged inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Evans Express Company, Inc. and IntercontinentalSystems, Inc., Hoboken, New Jersey, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with LocalUnion No. 617, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of Respondent's employees in the appropriateunit with respect to wages, hours, and other termsand conditions of employment.(b) Unilaterally transferring unit work or otherwiseunilaterally changing the wages, hours, and otherterms and conditions of employment of unit employ-ees without notice to and bargaining with their dulydesignated collective-bargaining representative. Theappropriate unit is:All employees employed at the Respondent'sHoboken, New Jersey, terminal, including driversand warehousemen, but excluding office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.(c) Discharging employees or otherwise discrimi-nating against them with respect to their tenure ofemployment or any term or condition of employmentbecause of their membership in, support of, oractivities on behalf of the above-named labororganization, or any other labor organization.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Reinstitute and restore the work previouslyperformed by its Hoboken, New Jersey, drivers andwarehousemen represented by Local Union No. 617,a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.(b) Bargain collectively with Local Union No. 617,a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, as theexclusive representative of Respondent's employeesin the appropriate unit described above with respectto wages, hours, and other terms and conditions ofemployment.(c) Offer to reinstate Donald Banks, Robert Black,Garry Boomhower Carmen DeSomma, ThomasElliassen, Louis Ihle, Keith Manalio, Thomas Mar-nin, Arthur Sconfienza, Elias Watkins, and WalterWilgocki to their former jobs, or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any lossesthey may have suffered by reason of the discrimina-tion against them as set forth in the section of thisDecision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its terminal in Hoboken, New Jersey,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal Union No. 617, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive repre-658 EVANS EXPRESS COMPANYsentative of all employees employed by theEmployer at its Hoboken, New Jersey, terminal,including drivers and warehousemen, but exclud-ing office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.WE WILL NOT unilaterally transfer unit work orotherwise unilaterally change the wages, hours,and other terms and conditions of employmentfor the employees in the appropriate unit de-scribed above without notice to and bargainingwith the exclusive collective-bargaining represen-tative of our employees.WE WILL NOT discharge employees or otherwisediscriminate against them with respect to theirtenure of employment or any term or condition ofemployment because of their membership in,support of, or activities on behalf of the above-named labor organization or any other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights as guaranteed to them inSection 7 of the Act.WE WILL reinstitute and restore the workpreviously performed by our Hoboken, NewJersey, drivers and warehousemen in the appro-priate unit represented by Local Union No. 617,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica.WE WILL bargain collectively with Local UnionNo. 617, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive bargainingrepresentative of our employees in the appropri-ate unit with respect to wages, hours, and otherterms and conditions of employment.WE WILL offer to Donald Banks, Robert Black,Garry Boomhower, Carmen DeSomma, ThomasElliassen, Louis Ihle, Keith Manalio, ThomasMarnin, Arthur Sconfienza, Elias Watkins, andWalter Wilgocki reinstatement to their formerjobs, or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any losses they may havesuffered by reason of our discrimination againstthem, plus interest.EVANS EXPRESSCOMPANY, INC. ANDINTERCONTINENTALSYSTEMS, INC.659